PER CURIAM.
This is an appeal by plaintiff-wife from an order granting the defendant-husband’s petition to modify a final decree of divorce reducing alimony and support payments.
The court has carefully considered the assignments of error, briefs, record of proceedings below and oral argument of counsel for the respective parties. The burden of clearly demonstrating ’error is upon the appellant. We conclude that the appellant has failed to carry that burden and since there is legal support in the record for the chancellor’s conclusions the judgment appealed should be. and is hereby affirmed.
Affirmed.